STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2021 KW 1239

VERSUS

LEPREASE MONTANA OCTOBER 26, 2022

In Re: Leprease Montana, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
295,736.

 

BEFORE : GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

STAY LIFTED. WRIT DENIED. The jury unanimity rule set

forth in Ramos v. Louisiana, U.S. _, 140 S.Ct. 1390, 206
L.Ed.2d 583 (2020) does not apply retroactively in Louisiana.
State v. Reddick, 2021-01893 (La. 10/21/22), _ So.3d ___.

GH

WRC

Guidry, J., concurs. As a judge of an intermediate

appellate court of this state, I am constrained to concur in the
denial of retroactive application of Ramos v. Louisiana, _ U.S.

140 S.ct. 1390, 206 L.Ed.2d 583 (2020), in accordance with the
recent majority decision of the Louisiana Supreme Court in State
v. Reddick, 2021-01893 (La. 10/21/22), _ So.3d __. However, I
write separately to express my disagreement with upholding
unconstitutional non-unanimous convictions on collateral review
and to express my disappointment in this state’s failure to
correct the lingering legacy of discrimination and injustice
embodied in such convictions for the more detailed reasons
expressed by Justice Griffin in her dissenting opinion to the
Reddick decision.

COURT OF APPEAL, FIRST CIRCUIT

asw)

DEPUTY CLERK OF COURT
FOR THE COURT